      Case 7:20-cv-00269 Document 22 Filed on 02/12/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    February 12, 2021
                          UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §             CIVIL ACTION NO. 7:20-CV-269
                                      §
0.652 ACRES OF LAND, MORE OR LESS, et §
al,                                   §
                                      §
       Defendants.                    §

                   ORDER SETTING VIDEO STATUS CONFERENCE

       IT IS HEREBY ORDERED that this matter is set for video status conference via Zoom on

April 16, 2021, at 10:00 a.m. before the Honorable Randy Crane, United States District Court, in

the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.


        SO ORDERED February 12, 2021, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




1/1
